DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to providing targeted offers based user profile and information received from a user calendar. 
Claims 21-34 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 21-34 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 21 recites generating receive user profile, calendar entry and information, determining first and second future location, route, starting time and selecting and displaying advertisement and storing the advertisement. 

The limitation of generating and providing covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting system (computing device) in claim 21 and a device (computing device) in claim 29, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining future locations based on profile and calendar entry for transmitting advertisement). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, prong two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and an interface and a module and a memory for determining receiving profile, calendar entry and travel habits, determining future locations, determining a route, starting time and selecting displaying advertisement. The claims as a whole merely describe how to generally apply the concept of determining travel destination and starting time based on information for presenting advertisement. The processor and the 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of system or device (computing device). However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0067]-[0068]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

Dependent claims 22-28, and 30-34 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 22-28, and 30-34, are patent ineligible. Hence, claims 21-34 are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,423,967 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is just a broader interpretation of the U.S. Patent No. 10,423,967 B2.


Application number 16/544,583
Patent No. 10,423,976 B2
21. A system for delivering targeted ads to users, the system comprising:


at least one component operable to facilitate an interface for communicating with a plurality of electronic devices, wherein the plurality of electronic devices are operable to communicate over a network; 

a transceiver module operable to:

receive a user profile of a user of one of the plurality of electronic devices over the network;

receive a calendar entry of the user of the electronic device over the network; and receive information related to travel habits of the user of the electronic device; 

a processing component operable to execute instructions to:

determine a first future location associated with the user profile, the first future location based on travel habits of the user of the electronic device, wherein the travel habits include patterns of travel, 

determine a second future location associated with the calendar entry, the second future location being a location associated with an event indicated in the calendar entry;

determine one or more routes between the first future location and the second future location;



select a plurality of advertisements valid during the travel time and being associated with a location proximate to the one or more routes, wherein the advertisements are communicated over the network prior to the starting time; and

initiate displaying the plurality of advertisements on a display device of the electronic device prior to the starting time, the plurality of advertisements being displayed in order of one or more scores determined by the processor 


at least one component operable to facilitate an interface for communicating with a plurality of electronic devices, wherein the plurality of electronic devices are operable to communicate over a network; 

a transceiver module operable to: 
receive a user profile of a user of the electronic device over the network; 


receive a calendar entry of the user of the electronic device over the network; and receive information related to travel habits of the user of the electronic device; 

a processing component operable to execute instructions to: 

determine a first future location associated with the user profile, the first future location based on travel habits of the user of the electronic device, wherein the travel habits include patterns of travel, pattern frequency, location, duration at location, time of day, and time of year; 

determine a second future location associated with the calendar entry, the second future location being a location associated with an event indicated in the calendar entry; 

determine one or more routes between the first future location and the second future location; 

determine a starting time, at which, the user will commence travel from the first future 

select a plurality of advertisements valid during the travel time and being associated with a location proximate to the one or more routes, wherein the advertisements are communicated over the network prior to the starting time; and 

initiate displaying the plurality of advertisements on a display device of the electronic device prior to the starting time, the plurality of advertisements being displayed in order of one or more scores determined by the processor and being displayed to include a consumer identifier, the consumer identifier operable to identify the in-home advertising docking station as being associated with an advertisement that is redeemed with a merchant, the one or more scores being determined in response to the user profile, travel habits, frequency use of an advertisement type, a time of day associated with the calendar entry, merchant data associated with the advertisements, and a proximity of a location associated with each advertisement to the one or more routes; and a memory component operable to store the received advertisements.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688